Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS

Response to Amendment
1.	The amendment filed on 07/12/2022 has been made of record and entered.  Claims 2-3, 5, & 18-24 have been canceled.  Claim 31 has been added.
	Claims 1, 4, 6-17, & 25-31 are currently pending in this application and under consideration.

Response to Applicants’ Arguments
2.	The remarks filed on 07/12/2022 have been fully reviewed and considered, and the arguments are deemed persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Citations
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
4.	Claims 1, 4, 6-17, & 25-31 are pending.  Claims 1, 4, 6-17, & 25-31 are allowed.




Contacts
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 26, 2022